Citation Nr: 9907174	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.

2.  Entitlement to a compensable rating for service-connected 
left frontal sinus laceration.

3.  Entitlement to a compensable rating for service-connected 
forehead and nose laceration scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
July 1952.  This appeal arises from a November 1992 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
denied service connection for headaches, and which assigned 
noncompensable evaluations for a left frontal sinus 
laceration and a forehead and nose laceration, after granting 
service connection for the same.  The veteran was notified of 
the decision in a July 1993 letter.  The notice of 
disagreement was received in August 1993.  The statement of 
the case was issued in October 1993.  The veteran's 
substantive appeal was received in December 1993.

This matter was Remanded by the undersigned in December 1996 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.

The Board notes that a September 1997 VA examination report 
indicated that the veteran had a septal deviation that was 
likely secondary to trauma.  This appears to be an implied 
claim for service connection for a deviated septum.  The 
issue of the veteran's entitlement to service connection for 
a deviated septum is not inextricably intertwined with the 
current appeal, and it is referred to the RO for the 
appropriate action.  This issue has never been addressed in a 
rating action.  The veteran also appears to be raising a 
claim for service connection for headaches as secondary to 
sinusitis.  Although the veteran's service connected left 
frontal laceration is rated as analogous to sinusitis, the 
issue of service connection for sinusitis has not been 
formally addressed by the RO and neither has the secondary 
service connection issue.  These matters are referred to the 
RO for appropriate action.  They are not inextricably 
intertwined with the issues on appeal.

In view of the Board's finding that additional development is 
warranted, the issue of a compensable rating for service-
connected forehead and nose laceration scar will be discussed 
in the Remand portion of this decision.


FINDINGS OF FACT

1.  By a rating action dated in June 1978, the RO denied 
service connection for headaches.  

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
request to reopen the claim for service connection for 
headaches is not so significant that it must be considered in 
order to fairly decide this claim.

4.  Evidence of chronic manifestations referable to left 
frontal sinus laceration is not currently demonstrated.  


CONCLUSIONS OF LAW

1.  The June 1978 decision of the RO that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302 (1998).

2.  Evidence received since the June 1978 RO decision is not 
new and material, and, thus, the claim for service connection 
for headaches is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).

3.  The criteria for a compensable rating for service 
connected left frontal sinus laceration have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.20, 4.97, Diagnostic Code 6512 (as in effect prior and 
subsequent to October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are unavailable, 
presumably having been destroyed in a fire during the early 
1970's at the National Personnel Records Center (NPRC).  

A claim for service connection for multiple problems 
including severe headaches was filed by the veteran in March 
1978.  He reported that he was in a motor vehicle accident 
during his military service, and that he had been 
experiencing headaches since that time.  He indicated that he 
had been receiving treatment for his headaches from Dr. H.G. 
Preston since 1953, Dr. Jacob Huffman since 1952, and Dr. 
Reish since 1975.  He submitted a medical statement from J.S. 
Huffman, M.D., that indicated that the veteran suffered from 
shortness of breath and obesity.  

In a letter dated in April 1978, the veteran was informed 
that he could submit additional information in connection 
with his claim.  The RO indicated that this evidence could 
include: (1) statements from physicians who treated him in 
service or post-service; (2) statements from persons with 
whom he served who knew that his claimed condition existed 
during service; (3) any letter which he sent home during 
service that referenced his condition; or (4) reports of 
employment or insurance examinations given shortly after 
service.

A letter was received from the veteran's wife in May 1978.  
She stated that medical records from Dr. Preston's office 
were not available prior to 1958.  However, she asserted that 
Dr. Preston had been treating the veteran for severe and 
chronic headaches since 1951.  She said that the "doctors" 
were never able to determine the etiology of the veteran's 
headache problem.  She remarked that medical records in the 
possession of the Army would document the veteran's inservice 
complaints of headaches.

Billing statements from Dr. H. Grant Preston, Dr. Robert W. 
Preston, Dr. Paul R. Yoder, Jr., and Rockingham Memorial 
Hospital were associated with the claims folder.  Notably, 
the statement from Rockingham Memorial Hospital indicated 
that the veteran was hospitalized from July 28, 1951 to 
August 3, 1951.  There was no indication as to the purpose of 
the hospitalization.  The remaining statements show that the 
veteran received routine eye examinations due to complaints 
of eye pain and to obtain a glasses prescription. 

By a rating action dated in June 1978, service connection for 
headaches was denied.  The RO determined that the veteran had 
failed to establish that any existing headache condition had 
been incurred in or aggravated by his military service.  The 
veteran was advised of this decision and of his appellate 
rights in a letter sent to him later that month.

In March 1992, the veteran filed a claim for service 
connection for the residuals of a head injury.  He stated 
that he was in a motor vehicle accident in July 1951.  He 
indicated that he had broken bones in his head.  He also 
indicated that he had laceration scars and headaches.  He 
submitted a copy of a newspaper article from the Daily News-
Record dated on July 30, 1951 that indicated that the veteran 
suffered a laceration over his eye after being in a motor 
vehicle accident.

The veteran was afforded a VA general medical examination in 
June 1992.  He stated that he suffered a head injury in a 
1951 motor vehicle accident.  He said that his face struck 
the steering wheel, and that he suffered a laceration on his 
nose and over the bridge of his nose near his left eyebrow.  
He reported that he was treated at Fort Eustis for a fracture 
of the skull at the left supraorbital ridge.  Since the 
accident, he claimed that he had been suffering from 
headaches and chronic sinusitis.  He stated that his 
headaches were around his eyes and in the frontal region of 
his head.  He denied nausea, vomiting, visual changes, gait 
changes, or neurological changes.  He denied any current 
sinus problem.  He said that he was evaluated at the Salem VA 
Medical Center (VAMC) in 1985 because of his headaches.  At 
that time, he indicated that the headaches were attributed to 
muscle contraction or tension headaches.  

On examination, there was a one (1) inch irregularly shaped 
scar at the bridge of the nose which moved laterally upwards 
towards the eyebrow and a small half-inch horizontal scar 
about midway down the nose on the right side.  The nose, 
sinus, mouth, and throat exams were all within normal limits.  
There was no facial tenderness.  Cranial nerves II through 
XII were intact.  Sensory examination was normal.  Skull x-
rays were normal with no evidence of fractures.  The 
diagnoses were head injury secondary to motor vehicle 
accident with lacerations of bridge of nose, but no evidence 
of fracture by old report or recent skull x-ray; chronic 
sinusitis by history; and headaches by history with a prior 
diagnosis of muscle contraction or tension headaches.  The 
examiner added that the veteran's headaches could also be 
related to his chronic sinusitis.

Medical records from the Salem VAMC dated from December 1990 
to January 1992 were associated with the claims folder.  
Those records show that the veteran was followed for eye 
problems, exogenous obesity, and diabetes mellitus.  There 
were no findings pertaining to headaches, the sinuses, or 
facial scars.

Medical records from the Rockingham Memorial Hospital dated 
in July 1951 reveal that the veteran was injured in a motor 
vehicle accident.  The provisional diagnosis had been 
lacerated wound of forehead and nose with loss of anterior 
wall of the left frontal sinus and some leaking of cerebro-
spinal fluid.  However, there was no loss of the posterior 
wall of the sinus with probe.  The wounds were sutured after 
probing for fractures.

In October 1992, the NPRC indicated that records from Fort 
Eustis failed to list the veteran, and that there were no 
reports from the Surgeon General's Office.  Similarly, the 
NPRC noted that there was no listing of the veteran in the 
morning reports from his units during the period in question. 

By a rating action dated in November 1992, service connection 
for a laceration of the left frontal sinus (claimed as head 
injury) and laceration scar of the forehead and nose was 
granted.  Noncompensable disability ratings were assigned.  
With regard to his complaints of headaches, the RO found that 
the veteran's headaches were considered tension or muscle 
contraction type headaches and not a result of his laceration 
to the forehead and nose or left frontal sinus.

In February 1994, the veteran was afforded a personal hearing 
before the RO.  He stated that his in service motor vehicle 
accident caused significant damage to his frontal sinus.  He 
indicated that a VA physician had told him that there was a 
relationship between his headaches and his sinuses.  He said 
that x-rays showed that pressure was being applied to his 
sinus.  He added that he was seeing a Dr. Ramaj for his sinus 
problems at the Charlottesville VAMC.  The veteran reported 
that he did not take any sinus medications except for 
Tylenol.  He asserted that his problem with headaches was 
related to his sinus condition.  He said that most of his 
headaches would start-off with a sensation of sinus pressure.  
He remarked that he had been experiencing these headaches in 
service after the motor vehicle accident.  He indicated that 
he received treatment for complaints of headaches at Fort 
Eustis.  The veteran stated that he continued to receive 
treatment for headaches and sinus problems immediately after 
his discharge, but that the records of his treatment were 
unavailable because the treating physicians had passed away. 

Medical records from the Salem VAMC dated from February 1991 
to November 1993 and the Richmond VAMC dated July 1991 to 
June 1994 reveal that the veteran received evaluations and 
treatment for, but not limited to, eye problems, degenerative 
joint disease, hypertension, dietary problems, and diabetes 
mellitus.  Significantly, a May 1993 treatment note from the 
Richmond hypertension clinic indicated that the veteran 
complained of headaches since a 1950s motor vehicle accident.  
He said that he was previously seen by a physician, that 
skull x-rays were taken, and that he was told that there was 
little that could be done.  The veteran was referred to 
triage for complaints of headaches.

Statements from the veteran's family members and friends were 
associated with the claims folder.  In essence, these 
individuals reported that the veteran had been suffering from 
headaches and sinus problems since his discharge from 
military service.  They indicated that there were several 
occasions when the veteran was taken to the hospital because 
of the severity of his headaches.  

The veteran submitted a report of a February 1994 sinus x-
ray.  The results showed that there was partial opacification 
of both maxillary sinuses and frontal sinuses.  There also 
appeared to be opacification of the right ethmoid air cells.  
No air fluid levels were seen.  The conclusion was sinusitis.

In September 1994, the hearing officer denied service 
connection for headaches.  The veteran was found to have 
provided no medical documentation of a chronic headache 
disorder of any origin as having been incurred in or 
aggravated by active military service.  The hearing officer 
also determined that the veteran's laceration of the left 
sinus was appropriately evaluated as noncompensable.  The 
veteran was furnished a supplemental statement of the case 
dated that same month.

This matter was Remanded by the Board in December 1996.  The 
Board determined that medical records referenced by the 
veteran during the pendency of the appeal needed to be 
obtained and considered.  The Board also observed that the 
regulations pertaining to sinusitis had been revised, that 
the RO had failed to consider these new regulations, and 
that, pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), such consideration was necessary prior to the Board's 
review of the claim.

In a letter dated in March 1997, the veteran was asked to 
identify all VA and non-VA health care providers who had 
treated his scars and/or sinusitis since May 1994.  He was 
also requested to provide the names of any health care 
provider who had treated him for headaches since his 
discharge from service.  In particular, the RO asked that the 
veteran complete releases so that his medical records from 
Dr. Harold Huffman and Rockingham Memorial Hospital could be 
obtained.  To date, the veteran has not responded to this 
inquiry.

In June 1997, the veteran was afforded a VA ears, nose and 
throat (ENT) examination.  He complained of headaches, 
drainage, and congestion.  He said that he experienced 
headaches on a daily basis that interfered with daily 
functioning.  He endorsed dyspnea on exertion, mild 
congestion, and occasional purulent discharge.  There was 
right septal deviation and a bony defect of the left 
supraorbital rim.  X-rays of the sinuses and the veteran's 
claims folder were not made available.  The examiner found 
that the veteran's previous trauma might have caused injury 
to the naso-frontal duct, causing frontal sinus problems.

Additional medical records from the Richmond VAMC dated from 
July 1989 to August 1997 show that the veteran received 
evaluations and treatment for, but not limited to, cancer of 
the bladder, hypertension, rhinitis, and sinus problems.  
Notably, the veteran was seen by the ENT clinic in July 1989 
for complaints of difficulty breathing from his nose for many 
years.  He denied any pus.  He recalled being in a car 
accident in 1952 and injuring the bridge of his nose.  On 
examination, his septum was slightly deviated to the right.  
The turbinates were hypertrophied.  There was no purulence.  
The epiglottitis, tongue, and floor of mouth were within 
normal limits.  The impression was allergic rhinitis.  He was 
prescribed Beconase.  In a follow-up report dated in 
September 1989, the veteran reported that his breathing had 
improved since using Beconase.  His turbinates were reduced 
on the left and right side.  The oropharynx was within normal 
limits.  The impression was allergic rhinitis and deviated 
septum.  There was no evidence of sinus infection.

In March 1990, during an examination at the hypertension 
clinic, the veteran reported that he suffered headaches as a 
result of stopping his medication.  He said that he went back 
on the medication, and that his headache problem had 
resolved.  He had no specific complaints.  He was seen a few 
days later by the ENT clinic for a renewal of his 
prescription.  His oropharynx and turbinates were clear.  The 
impression was rhinitis.

The RO determined that the June 1997 ENT examination had been 
inadequate because the examiner did not have access to the 
claims folder.  As such, the veteran was afforded another ENT 
examination in September 1997.  He indicated that he had been 
in a motor vehicle accident in 1952, and that he may have 
sustained a nasal fracture.  He denied a history of surgery.  
He complained of left medial canthal tenderness and 
occasional nasal congestion.  He denied purulent discharge 
and dyspnea.  The examiner stated that there was evidence of 
right nasal obstruction secondary to septal deviation.  The 
veteran was also noted to have left nasofrontal headaches.  
Sinus x-rays were normal.  The diagnosis was bony deformity 
of the left medial orbital rim.

In November 1998, the RO determined that the veteran had 
failed to submit new and material evidence to reopen his 
claim for service connection for headaches.  The RO held that 
the evidence was not new and material because it essentially 
duplicated evidence that was previously considered.  The 
noncompensable disability rating for a laceration of the left 
frontal sinus was continued.  A supplemental statement of the 
case was issued to the veteran in November 1998.  The revised 
criteria for evaluating sinus disabilities were cited.

A letter from the veteran was received in February 1999.  
Therein, he contended that he was discharged from service due 
to the residuals of the motor vehicle accident including 
facial trauma with damage to the sinuses.  He stated that his 
records would confirm his story.  He said that he had 
submitted all the evidence that was available to him. 

In February 1998 Informal Hearing Presentation, the veteran's 
representative argued that the ENT examination conducted in 
June 1997 had been inadequate for rating purposes.  
Specifically, the representative noted that the veteran's 
claims folder and sinus x-rays were unavailable at that 
examination.  She asserted that the September 1997 ENT 
examination was also inadequate for the same reasons.


II.  Analysis

A.  New and Material Evidence

1.  Headaches

The veteran's claim for service connection for headaches was 
finally denied in June 1978, and he was notified of this 
denial at his address of record.  The notification was not 
returned as undeliverable.  A determination on a claim by the 
agency of original jurisdiction of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in Department regulations.  38 U.S.C.A. § 7105 (c) 
(West 1991).  The veteran having failed to take any action 
with respect to the June 1978 denial of his claim, the 
decision became final a year after mailing of notification to 
him of the decision.  38 C.F.R. §§  3.104, 20.1103. (1998). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(A); 
and third, if the claim is well grounded, the merits of the 
claim must be evaluated after ensuring the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) and Winters v. West, No. 
97-2180 (U. S. Vet. App. Feb. 17, 1999) (en banc).  

The Board notes that, until recently, caselaw of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") mandated that an 
additional question had to be addressed; that is, whether in 
light of all the evidence of record, there was a "reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" in the prior determination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  This additional test 
was overruled in the Hodge case cited above.  Although the RO 
cited the overruled portion of the Colvin test, it did not 
rely on this test in determining that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  Accordingly, the citing of this test is considered 
harmless error.

The pertinent criteria provide that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In this case, as referenced above, the RO's June 1978 denial 
was based on the fact that the veteran had presented no 
evidence that established that any headache condition was 
incurred in or aggravated by his military service.  The 
medical records and VA examination reports obtained since the 
June 1978 decision are not material for the purposes of 
38 U.S.C.A. § 5108.  The additional evidence does not provide 
credible medical findings that the veteran's headaches are 
etiologically related to his inservice accident.

The statements from the veteran's family and friends as to 
continuity of symptomatology post-service have been noted.  
However, there is no evidence of record that indicates that 
the any of these family members or friends are competent to 
opine that the veteran's headaches are a manifestation of the 
in-service head trauma, those statements are not material 
because they do not provide a causal link between the 
veteran's military service and his present condition.  Butler 
v. Brown, 9 Vet. App. 167, 170 (1996). 

The statements and testimony from the veteran regarding his 
opinion that there is an etiological relationship between his 
inservice head/facial injury and his current headache problem 
cannot be considered of any probative value.  See Butler v. 
Brown.  Though an individual may be able to provide an 
accurate statement regarding firsthand knowledge of events or 
observations, a lay person may not offer evidence that 
requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Spalding v. Brown, 10 Vet. App. 6 (1997).  

B.  Left Frontal Sinus Laceration

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity. 

If an unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  The record 
shows that the veteran's service-connected left frontal sinus 
laceration is currently evaluated by analogy as 
noncompensable under Diagnostic Code 6512, chronic frontal 
sinusitis.  In this regard, the Board notes that the criteria 
used to determine the extent to which respiratory disorders 
(including sinusitis) are considered disabling were changed, 
effective October 7, 1996.  To that extent, the record shows 
that the veteran has had notice of the old and new criteria 
for evaluating sinusitis.

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.

The RO has classified the veteran's disability under 
Diagnostic Code 6512 or sinusitis.  Under the rating criteria 
used prior to October 7, 1996, a noncompensable evaluation 
was assigned for chronic frontal sinusitis when there was X-
ray manifestations of sinusitis with symptoms that were only 
either mild or occasional.  When the condition was moderate 
with discharge or crusting or scabbing and infrequent 
headaches, a 10 percent evaluation was assigned.

The "new" regulations pertaining to the general Rating 
Formula for Sinusitis (DC's 6510 through 6514), in effect as 
of October 7, 1996, are set forth in pertinent part below:

One or two incapacitating episodes per 
year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic 
treatment, or; three to six non-
incapacitating episodes per year of 
sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.   
10
Detected by X-ray 
only.................................                 
0

Note: An incapacitating episode of 
sinusitis means one that requires bed 
rest and treatment by a physician.

The medical evidence of record does not reveal any evidence 
of discharge or crusting or scabbing attributable to sinus 
problems.  The veteran's nasal symptoms were attributed to 
allergic rhinitis for which service connection has not been 
established.  In addition, there is no evidence of 
incapacitating episodes of sinus problems requiring prolonged 
antibiotic treatment or three to six non-incapacitating 
episodes per year of sinus problems.  Accordingly, a 
compensable rating by analogy to sinusitis is not warranted.  
In so deciding, consideration has been given to assigning 
staged ratings; however, at no time during the period in 
question has the veteran shown disablement equivalent to that 
greater than the assigned rating.  Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  

Finally, the Board notes that the veteran's representative 
has argued that the veteran's June 1997 and September 1997 
ENT examinations were inadequate for rating purposes.  In 
this regard, the defects of the June 1997 examination are 
acknowledged.  The absence of the veteran's claims folder 
during the June 1997 examination is a transgression of the VA 
regulations.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Nevertheless, the record shows that the RO 
discovered this error and rectified it by affording the 
veteran a second ENT examination in September 1997.  The 
September 1997 examination report contained no reference to 
an absence of the veteran's claims and was executed in a 
thorough and legible manner.  The Board is satisfied with the 
results of the September 1997 examination reports and finds 
that the veteran has been not prejudiced by the inadequacies 
of the June 1997 examination report.


ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for headaches, the claim is 
denied.

Entitlement to a compensable evaluation for a service-
connected left frontal sinus laceration is denied.


REMAND

In the Board's September 1996 Remand, a skin examination was 
ordered, and the examiner was requested to indicate if there 
was any disfigurement resulting from the forehead and/or nose 
laceration scars.  The extent and severity of any 
disfigurement was to be described.  The examiner did not 
specifically address these questions.  Rather, the report 
referred to photographs in the file.  The Court has stated 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  As 
the degree of any disfigurement is a medical determination, a 
medical opinion must be obtained on that question.  The 
veteran should be afforded a VA dermatological examination.

Moreover, in Esteban v. Brown, 6 Vet. App. 259 (1994), the 
Court determined that separate manifestations of the same 
disability may be rated individually if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping of the symptomatology of the other 
conditions.  In Esteban, the Court found that residuals of a 
face injury could be rated separately under disfigurement, 
painful scars and facial muscle damage.  It should be 
determined whether the separate manifestations of the 
veteran's forehead and/or nose laceration scars may be rated 
independently.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
facial scars since August 1997.  After 
securing the necessary release(s), the RO 
should obtain those records.

2.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Richmond VAMC, Salem VAMC, or 
any other identified VA facility since 
August 1997.  After securing the 
necessary release(s), the RO should 
obtain these records.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The RO should schedule the veteran 
for a VA dermatology examination.  The 
veteran should be notified of the date, 
time and place of the examination in 
writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for the 
examination, without good cause shown, 
may result in the denial of his claim for 
an increased rating.  A copy of this 
notification letter should be associated 
with the claims file.

4.  After the above has been 
accomplished, the appellant should be 
afforded a VA dermatology examination.  
The claims folder must be made available 
to the examiner for review before the 
examination.  Such tests as the examining 
physician deems necessary should be 
performed.

The examiner should note the location of 
the veteran's service-connected scars.  
The size of each scar should be reported.  
The examiner should state whether each 
existing scar is disfiguring and, if so, 
to what degree.  It should be noted 
whether any scar is slightly, moderately, 
severely or completely disfiguring; 
whether any scar produces a marked and 
unsightly deformity of the eyelids, lips 
or auricles; and whether any scar causes 
an exceptionally repugnant deformity of 
one side of the face or marked or 
repugnant bilateral disfigurement.  The 
examiner should note whether there is any 
tissue loss and cicatrization, and 
whether there is marked discoloration or 
color contrast.  The examiner should 
indicate whether any scar is poorly 
nourished, tender, and painful on 
objective demonstration, or whether any 
scar repeatedly ulcerates.  The examiner 
should also note whether any scar affects 
functioning of the affected part.  The 
answers should reflect the physician's 
best judgment based on his education and 
experience.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

6.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  The RO should 
consider whether separate ratings can be 
assigned to each scar and the 
manifestations related thereto.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If any of the benefits sought on appeal 
remain denied, the veteran should be 
furnished a supplemental statement of the 
case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate.  
Consideration should also be given to the 
recent case of Fenderson v. West, No. 96-
947 (U.S. Vet. App. Jan. 20, 1999).  
Therein, the Court held that, with regard 
to initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should be given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional factual and medical evidence.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 
- 20 -


- 16 -


